Order unanimously affirmed without costs. Memorandum: The court properly determined that the enhanced portion of the retirement benefits payable to defendant under Kodak’s Resource Redeployment and Retirement Plan is separate property of defendant (see, Tanchick v Tanchick, 190 AD2d 1076; Biddlecom v Biddlecom, 113 AD2d 66). Neither the parties’ separation agreement nor the stipulated Qualified Domestic Relations Order provide that the enhanced benefits would be subject to equitable distribution (see, Biddlecom v Biddlecom, supra, at 67). (Appeal from Order of Supreme Court, Monroe County, Rosenbloom, J.—Equitable Distribution.) Present—Callahan, J. P., Green, Lawton, Doerr and Boehm, JJ.